DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 22 March 2021 in which claims 1, 9, and 19 were amended and claims 11, 15, and 18 are cancelled.
Claims 1-10, 12-14, and 16-19 are currently pending and under examination, of which claims 1, 9, and 19 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks dated 03/22/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to the present status of claims as following. New art is identified, primary reference Luna and in view of Yoon or, in the alternative as noted below, in view of Hughes as applied to independent claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. In particular, the amendment of each 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Luna et al., US PG Pub No 20150282768A1, hereinafter Luna, in view of 
Muaremi et al., “Towards Measuring Stress with Smartphones and Wearable Devices During Workday and Sleep”, hereinafter Muaremi, and further in view of 
Yoon et al., “On-chip Flexible Multi-layer Sensors for Human Stress Monitoring”, hereinafter Yoon.
With respect to claim 1, Luna teaches:
A real time method for determining a stress level of a person, the method comprising a processor implemented steps {Luna [0156] “Fig. 31… methods, processes, algorithms, or other software to perform the above-described techniques” illustrated environment for connected devices including wearable and 3104 processor. Method comprises [0122] “determine stress scores” and [0071] “identify physiological characteristics in real time”, [0053]} of: 
sensing at least one stream of arterial pulse signal from an artery of the person using at least one non-invasive external sensor for a predefined time period {Luna Figs 1-3, 11 illustrate sensing with wrist wearable, [0092] “determine a duration time (i.e., a valid window of time) in which sensor signal data can be predicted”, [0085] “receive heart rate information, respiration information, and other physiological information during physical activity or during periods of time in which user 903 is substantially or relatively active”}, wherein the sensor is at least one of a piezoelectric sensor or a piezoresistive sensor {Luna [0111] “piezoelectric sensor”, [0083] same}; 
transmitting the stream of arterial pulse signal by a transmitter to the processor {Luna Fig 1A illustrates system of connected smart devices with Fig 20A:2026 “Transceiver”, Fig 31:3104 “Processor”. [0082] “transmit sensor signal 925” of fitness user Fig 9; [0136], [0158]}; 
preprocessing the stream of arterial pulse signal to extract a plurality of physiological parameters by the processor {Luna [0095] “preprocessing may reduce the complexity of determining ; 
detecting a pulse wave velocity using an additional sensor, wherein the pulse wave velocity is further used for determining a status information of the person {Luna Fig 22:2222 and/or Figs 18:1812 Physiological State Determinator/Analyzer detailed [0105] “state manager 1818 can use, at least in some embodiments, HRV to determine an affective state or emotional state of user”, [0124] “aggregated sensor-derived values 2290 can be generated by a physiological state” e.g., [0102] “pulse waves, heart rates (e.g., heart beats-per-minute)”, [0084] “heart rate, pulse wave, respiration rate, a Mayer wave, and other like physiological characteristic”}, wherein the pulse wave velocity is detected at a same segment of the artery where the arterial pulse signal is sensed {Luna Figs 1 and 3 illustrate wrist cross-section with sensor arrays detailed [0060] “electrodes can be disposed in the same sub-array or in different sub-arrays… distances between electrodes 110 in sub-arrays can vary at different regions… Electrode group 134 can include a higher density of electrodes 110 than other portions of array 132 as group 134 can be expected to be disposed adjacent blood vessel 102 more likely than other groups of electrodes 110” and [0065] “Target locations 304a and 304b represent optimal areas (or volumes) at which to measure, monitor, and capture data related to bioimpedances”. See also [0095] “time-indexed samples associated with observed samples from the same sensor, at different locations”}, and wherein the status information includes standing, sitting and running {Luna [0050] “type of activity in which the user is engaged, such as running or sleep” exemplar activities of physiological characteristic determinator suggests evaluation of active and rest states of any type; [0092] “Fig. 9… As shown, user 903 is running”, [0120] “motion actions, such as a step, stride, swim stroke, rowing stroke, bike pedal stroke, and the like”}; 
performing a statistical modal analysis of the plurality of physiological parameters, the pulse wave velocity and the status information {Luna [0120] “assigning a weighting to each of the values (e.g., parametric values) sensed by the sensors associated with one or more physiological characteristics”; equations [0096], [0145]} by: 
acquiring a raw pulse data of mV signal, at three locations of the segment of the artery, through a surface electrode {Luna Figs 16 and 26 graphed voltage signal for raw sensor input signal Fig 12 and where artery segments illustrated Figs 1 and 3 as [0060] “three sub-arrays are shown”}; 
amplifying the raw pulse data to Voltage signal and pre-processing the raw pulse data to extract peak-to-peak intervals for each of said three locations {Luna Fig 12:1242 “Amplifier” detailed [0133] “one or more gain amplifiers of a signal receiver… adjustable gains for each channel” emphasis, for each channel. Peak-to-peak is an interval per [0149] “Peak variability validator 2902 may be configured to determining a time interval between a first magnitude (e.g., a first peak value) and another magnitude (e.g., a second peak value)… validate a rate over a time interval is within a range of valid heart rates”}; and 
determining the stress level of the person using the statistical modal analysis of the plurality of physiological parameters upon determining a match between the plurality of physiological parameters and the feature parameters in the database {Luna [0066] details Fig 3B where “Data samples 307a, 307b, and 307c can represent a measured signal attribute, such as magnitude or amplitude, against which profile data 309 is matched” further described with Figs 28-29 [0144-48] “detect a match between magnitudes 2854 and 2856 (e.g., one or more peak or maximum values) to establish a matched value of a physiological characteristic… perform a Pearson correlation or the like” such that [0105] “HRV may correlate with an emotion state of user” or [0122-23] “determine stress scores”}.
However, Luna does not expressly teach “interpolating the extracted peak-to-peak intervals” or 
extracting feature parameters by interpolating the extracted peak-to-peak intervals, of said three locations, with each other, wherein the extracted feature parameters are stored in a database {Muaremi [P.176 Sect3.3.2 ¶2] “interpolation of RR interval” RR is peak-to-peak, as [P.174 Sect.3 ¶2] “features extracted from the objective data”. See interpolation illustrated Fig 4 and [P.175 Sect3.2] “The computed RR intervals on the Wahoo device are sent in real time to the smartphone”}; and 
	Muaremi is directed to stress determination with wearables thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to interpolate RR interval as disclosed by Muaremi in combination with Luna as applying a known technique to a known device to yield predictable results and/or so as to “find the appropriate feature set for smartphone and HRV in order to build logistic regression models for discriminating stress levels” (Muaremi [P.181 Sect.5 ¶1]).
	Finally, while Luna discloses [0046-47] “fewer electrodes… sink electrode… optimal electrodes”, and electrode having contact state Figs 24-25 and [0141] “carrier wave”, it is unclear that the basis for this is as “single lead”.
wherein the sensor includes a single lead electrode for sensing the arterial pulse signal {Yoon teaches piezoelectric sensors for multimodal stress monitoring and application being wearable devices, [P.1] and illustrated Figs 1-5. The functionality of single lead is set forth over three measurements whereby [P.4 Sect.V – P.5] “simultaneous measurement of those three parameters allows the comprehensive analysis of the human psychological stress… heart rate variability (HRV) acquired from pulse wave reflects the stress vulnerability and the chronic stress level. The fabricated flexible multimodal stress sensor demonstrates the performance as a compact sensor, capable to measure the stress related to human physiological responses quantitatively; therefore, enabling the continuous monitoring”};
	Yoon is directed to sensors for stress and wearable devices thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to substitute among known sensor types to obtain predictable results and/or utilize the sensor of Yoon in combination with Luna for the advantage of simultaneous measurement over multiple parameters from a single sensor (Yoon [P.3 Sect.V]).

With respect to claim 2, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1 further includes 
	uploading the physiological parameters by the processor to a central server for performing a cardiac clinical analysis {Luna Fig 31:3190a server detailed [0159] “computing platform 3100 can be implemented in a client-server arrangement” using [0158] “wireless controller, Bluetooth controller, etc.” for heart activity (i.e., cardiac analysis) illustrated throughout e.g., Figs 2, 28-29. The recitation of analysis being clinical amounts to non-functional descriptive matter, see MPEP 2111.05}. 

With respect to claim 3, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1 further comprising 
	providing additional information for the statistical analysis using an input interface {Luna [0043] “user interface” illustrated Figs 1-2 with connected devices including [0078] “smart phones”}. 

With respect to claim 4, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1 further comprising 
	providing an alert to a caregiver if stress level moves out of a predefined condition {Luna [0118] “generates an alert to enable the user to either take medication of stop engaging in a critical activity, such as driving, before the tremors become worse… transmits data indicating the presence of such tremors via communication module 2118 to wearable device 2170 or mobile computing device 2180, which, in turn, transmit via networks 2182 to a third-party or any other entity”, “alert can be configured to prompt the user to obtaining medication to treat the impending anomalous physiological state of the user”; [0115] “each physiological characteristic is associated with a parametric range”}.

With respect to claim 5, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1 wherein 
	the person is driving a vehicle {Luna [0110] “if the user is driving, predictor 914 assists in maintaining a wakefulness state during which the user can avoid falling asleep behind the wheel”}.

With respect to claim 7, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1 further comprising
	providing ambient temperature of the environment {Luna [0050] “environment-related data, such as temperature, atmospheric pressure, noise levels, etc., and any other type of sensor data”}.

With respect to claim 9, Luna teaches: 
	A system for determining a stress level of a person in real time {Luna [0043] “system, a process, an apparatus” illustrated Figs. 31, 22, 2}, the system comprising: 
	a transmitter {Luna [0114] “transceiver 2026” and/or [0116] “communication module 2118 for transmitting”}; a storage device {Luna Fig 31:3108 “storage device”}; and a processor coupled to the memory {Luna Fig 31:3104 “Processor”, [0161-62] “computing platform 3100 can be coupled by communication link 3121… any number of modules”}
	The remainder of this claim is rejected for the same rationale as claim 1. 

With respect to claim 10, the combination of Luna, Muaremi, and Yoon teaches the system of claim 9 further includes 
	a display device for displaying the outcome of the statistical modal analysis {Luna Fig 31:3101 “Display (e.g., touch-sensitive)” within “Input/Output Devices” for [0049] “output the physiological-related signal component” illustrated smart devices Figs 31}.

Claim 11 (Cancelled).

With respect to claim 12, the combination of Luna, Muaremi, and Yoon teaches the system of claim 9 wherein 
	the decision support module is inbuilt in a smart phone of the user {Luna [0078] “smart phones” again at [0159] or illustrated throughout, [0057] “mobile phone, whether worn or carried) that includes one or more processors configured to execute one or more algorithms”, [0164]}.

With respect to claim 13, the combination of Luna, Muaremi, and Yoon teaches the system of claim 9 wherein 
	the plurality of sensors are attached to at least one of a wrist, neck, a hip, or an ankle of the person {Luna illustrates sensors for wrist, Figs 1-3, 9, 22. [0065] “wrist of a wearer… wrist 303”, [0046]}.

With respect to claim 14, the combination of Luna, Muaremi, and Yoon teaches the system of claim 9 wherein 
	the arterial signal is captured from at least one of a temporal artery, a facial artery, a carotid artery, a brachial artery, a radial artery, a femoral artery, a popliteal artery, a popliteal tibial artery and a dorsalis pedis artery of the person {Luna [0065] “radial artery (‘R’) 302 illustrated Fig 3”}.

Claim 15 (Cancelled).
Claim 17 is rejected for the same rationale as claim 3.
Claim 18 (Cancelled).

With respect to claim 19, Luna teaches: 
	A non-transitory computer-readable medium having embodied thereon a computer program for determining a stress level of a person in real time {Luna [0159] “The term ‘computer readable medium’ refers to any tangible medium that participates in providing instructions to processor 3104 for execution”, [0161] “program code”, [0163] “features can be implemented in software, hardware, firmware, circuitry, or a combination thereof”}, the method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luna, Muaremi, and Yoon in view of 
Chatterjee, Dibyendu, US Patent No 9481326B2, hereinafter Chatterjee.
With respect to claim 6, the combination of Luna, Muaremi, and Yoon teaches the method of claim 5. Chatterjee teaches further comprising
interruption or initiation of the vehicle music system when the determined stress level of the person exceeds a predefined condition {Chatterjee [Col16 Lines34-62] “automatically determining audio system settings of the vehicle based on the environmental parameters of the user inferred from the second input received from the mobile device and/or wearable device. This includes, at 517, discontinuing or disabling a most recent or last audio setting and audio source… in response to the ambient noise level in the user’s environment being higher than a threshold level, an audio system speaker volume may be increased to mask the ambient noise”; [Col18 Lines11-52]}, wherein a personalized music is initiated to reduce the stress level of the person {Chatterjee [Col18 Lines11-52] “audio settings may be adjusted to mask the ambient noise and reduce user stress”}, wherein the personalized music is played from a personalized music playlist based on choice of the person {Chatterjee [Col18 Lines27-41] “selecting a playlist… playlist suggestions”; [Col16 Lines56-58] “playlist being listened to by the user may be sampled and audio settings for the vehicle’s audio system may be selected”}.
	Chatterjee is directed to devices for processing physiological data in determination of stress, thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to incorporate the vehicular music control disclosed by Chatterjee with the driver wakefulness of Luna “in order to enhance a driver and/or passenger’s in-vehicle experience“ (Chatterjee [Col8 Line58]) and/or to “reflect desirable changes to the user’s in-vehicle environment may be gleaned based on their interaction with their wearable device” (Chatterjee [Col1 Lines27-30]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luna, Muaremi, and Yoon in view of 
Jayaraman et al., US PG Pub No 20140046144A1, hereinafter Jayaraman.
With respect to claim 8, the combination of Luna, Muaremi, and Yoon teaches the method of claim 1. Jayaraman teaches wherein
	the predefined period is one minute {Jayaraman Fig 4:402 “duration of approximately one minute”; [0043] “sensors 114 can be configured to capture a first stream of the physiological data for a predetermined duration, for example of one minute”; [0020]}.
	Jayaraman is directed to sensors for measuring physiological data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the time period of Luna as one minute per disclosure of Jayaraman as obvious to try in setting of user specified time period to yield predictable results. Doing so would readily be used as a parameter in executing a “stress test” (Jayaraman [0004]).

Claim 16 is rejected for the same rationale as claim 8.

Claims 1, 9, and 19 are rejected under 35 U.S.C. 103 in the alternative as being unpatentable over Luna and Muaremi in view of 
Hughes et al., US Provisional 62/073,910 as relates to US20160120433A1, hereinafter Hughes.
With respect to claim 1, Hughes teaches
	wherein the plurality of sensors further include a single lead electrode for sensing the arterial palpation signal {Hughes teaches iRythm ZioPatch for cardiac analysis, see Fig 10, [0150] “wearable sensors… capable of recording a single-lead electrocardiogram”, [0106] “single-channel device 100” as [0110] “device 100 may include a strain gauge, a piezoelectric sensor”}.
	Hughes is directed to wearable sensors for measuring physiological data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the single lead electrode of Hughes with the system of Luna as substituting among known sensor types with a reasonable expectation of success. In choosing electrodes for a sensor array, one would consider using a single electrode in lieu of a plurality to consolidate sensor data collection to a single point which would reduce the number of additional points of component failure. Further benefit is such that “in order to enable a small, wearable device that does not require battery change or recharging while providing continuous arrhythmia analysis with high accuracy… where selected features of the recorded ECG signal, including but not limited to R-R intervals, are sent for every beat, allowing a customized algorithm to locate a number (for example, 10) of 90-second events to request from the device in full resolution to support comprehensive analysis, for example, a resolution capable of supporting clinical diagnosis” (Hughes [0155]). The same rationale is applied equally to claims 9 and 19.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanitha et Suresh, “Hierarchical SVM to Detect Mental Stress in Human Beings Using Heart Rate Variability” disclosure from Chennai, India details RR interval with hierarchical SVM stress classifier, see [P.3] Figs 2-3.
Rainmaker, DC, “A look at AmpStrip-the really cool heart rate sticker & activity tracker” demonstrates commercial availability of Bluetooth patch for fitness users’ cardiac data.
LaBelle et al., US Patent No 9,532,747B2 “System and Method for Stress Sensing” discloses wrist wearable, see claim 1 “use the heart rate variability of the subject to determine a stress level”.
Atlas, Dan, US PG Pub No 20170238812A1 “Remote Physiological Monitor” discloses wearable with remote physician and [0148] “single channel electrodes”.
Morris et al., US Patent No 9,848825B2 “Wearable Sensing Band” disclosed Microsoft.
Amano et al., US Patent 5,941,837 “Health Management Device and Exercise Support Device” Seiko circa 1996 discloses wrist wearable device Fig 3A whereby [Col24 Line26] “RR interval is interpolated”, [Col39 Line66] same.
Logier et al., US Patent 10,292,660B2 “Method and Device for Automatically Checking the Quality of an RR Series Obtained from a Cardiac Signal” disclosing Fig 3 RR interval with linear interpolation per equation [Col4 Line5].
Tarvainen et al., “Kubios HRV – Heart rate variability analysis software” disclosing RR interval interpolation [Sect 3.2.1 – 3.2.2]
Thompson et al., US Patent No 10,194808B1 “Correlated Hemodynamic Measurements” previously relied upon art.
Miller et al., US PG Pub No 20150305675A1 “Wearable Stress-Testing Device” previously relied upon art.
Gopalakrishnan et al., US PG Pub No 20150164349A1 “Methods and Systems for Arrythmia Tracking and Scoring” previously relied upon art, [0067] “single lead”.
Borkholder et al., US PG Pub No 20190083045A1, “Pulse Wave Velocity, Arterial Compliance, and Blood Pressure” disclosing PWV for standing, sitting [0040].
Liu et al., NPL “Follow Your Heart: Heart Rate Controlled Music Recommendation for Low Stress Air Travel” relevant to claim 6.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124